11/24/2020
                                     ORi(71 #414
            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0535


                                        OP 20-0535                           FILED
 ROBERT AYRES DASILVA,JR.,                                                  NOV 2 3 2020
                                                                          Bovven Greenvvood
              Petitioner,                                               Clerk of Supreme Court
                                                                           Statp nf morita”a
       v.
                                                                         ORDER
 DAN O'FALLON, Warden,

              Respondent.



       Robert Ayres DaSilva, Jr. represents himself and has filed a Petition for a Writ of
Habeas Corpus, challenging his current incarceration in Cascade County.
       In 2009, DaSilva was convicted after jury trial of failure of sex offender to provide
notice of address change, a felony, and resisting arrest, a misdemeanor, in the Eighth
Judicial District Court, Cascade County. He was adjudicated a persistent felony offender,
designated as a Tier 2 sex offender, and sentenced to the Montana State Prison for a
five-year term, with credit for time served. DaSilva appealed, and this Court affirmed.
State v. DaSilva, 2011 MT 183, 361 Mont. 288, 258 P.3d 419.                 DaSilva sought
postconviction relief, raising the same substantive issue concerning his 1998 Washington
conviction that he had raised on appeal, and the District Court denied his petition. This
Court affirmed. DaSilva v. State, No. DA 12-0413, 2013 MT 28N, ¶¶ 5-8, 2013 Mont.
LEXIS 24.
       DaSilva's present petition is difficult to understand, and we take judicial notice of
the Cascade County District Court's Order of Dismissal with Prejudice in Interests of
Justice, issued October 17, 2014 (hereinafter Order). The District Court explained that
DaSilva sought federal habeas corpus relief in the United States District Court, and that, in
May 2014, in a second habeas proceeding, a federal district court granted his petition and
"invalidated DaSilva's state court felony conviction[] on federal due process grounds[1"
Order, at 4(footnote omitted). The United States District Court vacated the judgment for
DaSilva (Cause No. DC-09-137), after which the State sought to renew the criminal
proceedings against DaSilva. Order, at 6. However, the District Court denied the State's
request, vacated a scheduled trial, and released DaSilva.
       DaSilva's culTent petition references several constitutional provisions and state and
federal caselaw. However, we cannot determine what conviction or sentence he is
challenging, or even the cause of his current incarceration. DaSilva continues to argue
about his 1998 Washington Judgment and Sentencing Order, requesting that this Court -Set
The Record [Straight], Prevent Any further [Miscarriage] of Justicen, Dismiss with
Prejudice," yet, as noted, DaSilva's 2009 Montana conviction based thereon was vacated
by the federal district court in 2014.
       Based on the limited information in his Petition, we must conclude that DaSilva has
not demonstrated he is entitled to habeas relief. Section 46-22-101(1), MCA; Miller v.
Eleventh Judicial Dist. Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. Many of
the issue's he raises herein were litigated before and, in any event, appear to be moot due to
the dismissal of his 2009 conviction and sentence. "A question is moot when the court
cannot grant effective relief." Sharnrock Motors, Inc. v. Ford Motor Co., 1999 MT 21,
¶ 19, 293 Mont. 188, 974 P.2d 1150. Accordingly,
       IT IS ORDERED that DaSilva's Petition for a Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Robert Ayres DaSilva, .1,.yrrsonally.
       DATED this Z=.1 —day of November,2020.




                                                                 Chief Justice


                                                                            e




                                              2
3